Beilfuss, J.
The defendant has raised two questions: (1) Was the circumstantial evidence adduced, believed and rationally considered by the jury sufficient to prove the defendant’s possession of stolen property and the defendant’s guilt beyond reasonable doubt?
(2) Did the trial court err by admitting into evidence certain property allegedly stolen in the three burglaries ?
We have thoroughly reviewed the record, the briefs and arguments of counsel; we are of the opinion that the credible evidence in the record, albeit circumstantial, is clearly and overwhelmingly sufficient to sustain the verdict of guilty. We are of the further opinion that physical evidence of the crimes received in evidence as exhibits was properly received and was not error.
The questions of law involved in this appeal have been repeatedly discussed and determined in numerous recent cases. To repeat these rules of law would add nothing of a precedential value to our published opinions. Fur*629ther consideration of the issues of this case by an extension of this opinion is neither necessary nor desirable.1
By the Court. — Judgment affirmed.

 See sec. 251.93, Stats.